Citation Nr: 0402032	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  97-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from January 1968 to 
September 1969 and from October 1990 to May 1994.  He also 
served 11 years, one month, and 23 days of inactive service 
of unverified dates.  

This appeal arises from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that inter alia denied entitlement to 
service connection for a left knee condition and for a skin 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran also appealed the denial of service connection 
for posttraumatic stress disorder (PTSD) or other nervous 
condition and for hearing loss.  In October 2003, the RO 
granted those claims and they are no longer before the Board.  
The veteran has not requested a hearing on the issues 
currently before the Board.  

In February 2000, the veteran requested that his claims files 
be transferred to the Hartford RO. 


FINDINGS OF FACT

1.  The veteran was in annual training status when he injured 
his left knee.  

2.  Current residuals of the left knee injury are shown.  

3.  The veteran's skin disorder arose during active service.  





CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2003).

2.  A skin disability manifested by hyperchromic ecchymotic 
purpuric lesions of the skin of the chest and back was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) for his first 
period of active service reflect no relevant complaint.  
Following the first period of active service, no abnormality 
of the skin or the left knee was noted in a February 1972 VA 
examination report.  

A June 19, 1985, SMR notes a complaint of ear pain for a day.  
The condition was treated with Sudafed and the veteran was 
returned to duty status.  This treatment report is 
significant to the issues on appeal only because it mentions 
that the veteran was in AD (active duty) status at that time.  
The next entry in the SMRs is a June 25, 1985, report that 
reflects a complaint of pain in the left knee after a fall 
during a basketball game.  The examiner noted inflammation 
and tenderness on the interior part of the knee and reported 
that the knee could not bend past 45 degrees.  The impression 
was left medial collateral ligament strain.  

A DD (Defense Department) Form 689, Individual Sick Slip, 
dated June 25, 1985, reflects that a medical officer wrote 
"yes" in the line of duty section, excused the veteran from 
physical training for two weeks, and signed the form.  The 
veteran's commander wrote, "During A.T. Sore Ankle 
(inflammation)" in the unit commander's section of the form 
and signed the form.  

A June 26th entry notes, "Rule out left lateral meniscus 
tear."  Another DD Form 689 reflects that the veteran was 
sent to physical therapy for a sore knee on June 27, 1985.  
The medical officer signed the form and typed "yes" in the 
line of duty section.  The unit commander also signed the 
form.  

A July 2, 1985, report notes a tear of the medial meniscus.  
A July 25, 1985, report notes that two days earlier the 
veteran jumped from a boat and experienced more left knee 
pain.  The meniscus tear was resected in August 1985, at 
which time degenerative joint disease of the medial patella 
and femoral condyle was discovered.  

A December 1985 SMR notes that the veteran underwent further 
orthopedic consultation for the left knee.  The consultation 
report reflects a history of a June 25, 1985, left knee 
injury while playing basketball at Fort Irwin, which caused a 
meniscus tear.  A March 1986 SMR notes that the veteran fell 
again and twisted the left knee.  He underwent left knee 
arthroscopy in 1987.  

In April 1990, the veteran applied for service connection for 
the left knee.  He reported Army reserve membership from May 
1984 to the current time.  He reported that he injured the 
knee in 1985 and was treated at Fort Riley, Kansas, while he 
was an Army reservist.  

An August 1990 VA compensation and pension examination report 
notes diagnoses of left knee trauma, status post medial 
meniscectomy, and traumatic degenerative joint disease.  

According to a DD-214, the veteran reentered active service 
in October 1990.  During that time, the RO continued to 
develop the prior claims.  In March 1992, the RO requested 
that the veteran's military unit verify dates of active duty 
for training for 1985 and forward the veteran's military 
records.  In August 1992 and in April 1993, the RO again 
requested this information.  No response was received.  

A December 1992 SMR dermatology consultation report reflects 
an epidermal cyst of the left cheek.  Another December 1992 
report notes seborrheic keratosis.  

The veteran underwent an Army medical board evaluation in 
December 1993.  According to a DA (Department of the Army) 
Form 3947, Medical Evaluation Board Proceedings, several 
diagnoses were offered.  Among these was seborrheic 
keratosis, chronic.  Concerning seborrheic keratosis, the DA 
Form 3947 reflects that an X was placed in the "yes" 
portion of the "Incurred while entitled to Base Pay" column 
and that another X was placed in the "no" portion of the 
"Existed Prior to Service" column.  

In January 1994, the veteran again requested service 
connection for the left knee and also service connection for 
a skin condition and for other disorders.  He reported that a 
skin condition began in 1991.  

The veteran underwent a VA orthopedic compensation and 
pension examination in August 1994.  The examiner reviewed 
the history of the left knee injury and noted a tender 
surgical scar over the left knee.  Severe medial instability 
and crepitus was shown.  The diagnoses were left knee sprain, 
status post meniscectomy with arthroscopy, and left knee 
degenerative joint disease by X-ray of August 1994.  

An August 1994 VA general medical examination report notes 
hyperchromic ecchymotic purpuric lesions of the skin of the 
chest and back.  

The veteran underwent a VA orthopedic compensation and 
pension examination in April 1996.  The report notes that a 
February 1996 VA magnetic resonance imaging (MRI) study found 
a chronic medial meniscus tear at its posterior horn and 
degenerative joint disease of the left knee, suggested left 
anterior cruciate ligament (ACL) tear, and small knee 
effusion.  The diagnoses were residuals of left knee 
meniscectomy, chronic left medial meniscus tear, suggested 
left ACL tear, degenerative joint disease, and small left 
knee effusion.

In January 1996, the RO denied service connection for the 
left knee on the basis that the service department had been 
unable to confirm a period of active service and that the 
SMRs were negative for any left knee treatment or complaint.  
The RO denied service connection for a skin condition on the 
basis that there was no evidence of any skin condition 
incurred in or aggravated by active service.  

In December 2001, the RO sent a Veterans Claims Assistance 
Act of 2000 (VCAA) letter to the veteran.  

II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
applicable to the issues on appeal.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 
(VA has expressly provided that its VCAA regulations will 
apply to all claims that were pending before VA on November 
9, 2000, and VA has authority to provide that the VCAA 
requirements will apply to claims pending before the Board, 
even if doing so would impose some retroactive burden upon 
VA).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letter, rating action, a statement of the 
case and supplemental statements of the case, been advised of 
the evidence considered in connection with his claims, and 
what evidence that is potentially probative or not probative 
of the claims.  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain, and has associated with the claims file, 
pertinent service records and VA medical records.  Although 
the RO has not contacted Fort Harrison, Indiana, to obtain 
Army Reserve pay records to verify active service on or about 
June 24, 1985, this appears unnecessary as the evidence of 
record strongly suggests that the veteran was in duty status 
at that time.  

Because the decision below is favorable to the veteran, he 
will not be prejudiced as a result of the Board deciding 
these claims without first remanding this case to the RO for 
additional development and notice.  A remand would serve only 
to further delay resolution of the claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a) (2003).

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  Requirements as to line of duty are not 
met if at the time the injury was suffered or disease 
contracted the veteran was avoiding duty or confined (reasons 
not relevant here).  38 C.F.R. § 3.1(m) (2003).

A DD Form 689, signed by the veteran's commander and dated 
the day following the left knee injury, reflects that the 
veteran was in annual training status at the time that he 
incurred the injury.  Although the commander noted a left 
ankle injury, rather than a left knee injury, because nowhere 
else is a left ankle injury mentioned, the Board will resolve 
any confusion over which joint was injured in favor of the 
veteran.  

In addition to the commander's notation of annual training 
status, the record otherwise supports a finding that the left 
knee injury was incurred while the veteran was in a duty 
status.  A treatment report dated a few days earlier reflects 
active duty status, as does a report dated three days after 
the injury.  While these are not dispositive, they do suggest 
duty status during that time frame.  Moreover, one day after 
the injury, a medical officer clearly indicated that the knee 
injury was in the line of duty.  Had the veteran not been in 
a duty status at the time, it seems unlikely that these 
authorities would have annotated annual training and line of 
duty and signed the form and it also seems unlikely that the 
Army would have undertaken the lengthy subsequent medical and 
surgical care of the injury.  Therefore, resolving any 
remaining doubt in favor of the veteran, the Board finds that 
the veteran was in annual training status on or about June 
24, 1985, when he injured his left knee.  

The Board also finds that the current residuals of the left 
knee injury, as shown by the April 1996 VA examination 
report, are left knee meniscectomy, chronic left medial 
meniscus tear, suggested left ACL tear, degenerative joint 
disease, small left knee effusion, and left knee 
postoperative scars.  Because an in-service injury with 
current residual disability is shown, service connection for 
residuals of a left knee injury is granted.  

The evidence favoring service connection for a skin condition 
is brief but compelling.  In December 1993, an Army medical 
board found seborrheic keratosis, noted that the condition 
was chronic, and determined that the condition did not exit 
prior to active service.  A 1994 VA compensation and pension 
examination report notes continued skin lesions on the skin 
and back.  Thus, a skin disability manifested by hyperchromic 
ecchymotic purpuric lesions of the skin of the chest and back 
was clearly incurred in active service.  Service connection 
for this skin disability is therefore granted.  


ORDER

1.  Entitlement to service connection for residuals of a left 
knee injury is granted.

2.  Entitlement to service connection for a skin condition is 
granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



